Case 4:18-cv-00644 Document 64-9 Filed on 11/18/19 in TXSD Page 1 of 3




                         EXHIBIT Y

           HFD Special Bulletin No. 127,
               HOU00146988-89
      Case 4:18-cv-00644 Document 64-9 Filed on 11/18/19 in TXSD Page 2 of 3




               SPECIAL BULLETIN
                                HOUSTON FIRE DEPARTMENT

                                 OFFICE OF THE FIRE CHIEF
STATION OFFICER:
A.                  _    B.                    _   c.                  _    D.                   _

AUGUST 20, 2010

SPECIAL BULLETIN NO.          127

TO:           ALL OFFICERS AND MEMBERS

SUBJECT:      EEO: UNDERSTANDING YOUR RIGHTS AND RESPONSIBILITIES

The Human Resources Department will be conducting a class titled EEO: Understanding
Your Rights and Responsibilities. Classes will begin in September and continue until all
Emergency Operations, Special Operations, and Support Areas are complete.

The class is three hours in length and will be given as a morning and afternoon class. The
morning class will be from 0900 hours to 1200 hours. Afternoon classes will be from 1330
hours to 1630 hours. Districts will be split, so that half of the district will receive the class in
the morning and half of the district will receive the class in the afternoon.

Rescue Operations Stations shall attend class with their respective Suppression Station.

Station Captains will be responsible for entering this class for credit.
   · Course code: HR0009
   · Credit hours: 3 hours

ALL UNITS are out of service for this class.

Please direct any questions pertaining to this class to Wanda Andrews, Human Resources
Manager, at (713) 495-7965.




Rick Flanagan
Acting Fire Chief


Attachment: EEO: Understanding Your Rights and Responsibilities - September 2010
Schedule




                                                                                                       HOU00146988
   Case 4:18-cv-00644 Document 64-9 Filed on 11/18/19 in TXSD Page 3 of 3




     EEO: UNDERSTANDING YOUR RIGHTS AND RESPONSIBILITIES
                    SEPTEMBER SCHEDULE

                                               Class                             Class
  Date    Shift      Time     Stations        Location     Time      Stations   Location
 9/8/10    C      0900-1200   4, 50, 67          4       1330-1630    66, 96       96
 9/9/10    D      0900-1200   4, 50, 67          4       1330-1630    66, 96       96
9/14/10    C      0900-1200     5, 77            5       1330-1630    38, 49       38
9/15/10    D      0900-1200     5, 77            5       1330-1630    38, 49       38
9/16/10    C      0900-1200   6, 11, 15          6       1330-1630    16,62        16
9/21/10    B      0900-1200   4, 50, 67          4       1330-1630    66, 96       96
9/22/10    C      0900-1200   7, 8, 508          8       1330-1630    17,25        17
9/23/10    D      0900-1200   6, 11, 15          6       1330-1630    16,62        16
9/28/10    A      0900-1200   4, 50, 67          4       1330-1630    66, 96       96
9/29/10    B      0900-1200   6, 11, 15          6       1330-1630    16,62        16
9/30/10    C      0900-1200     9,19             19      1330-1630    12,27        27




                                          2




                                                                                           HOU00146989
